Exhibit 10.14 FIRST AMENDMENT TO JUNIOR CREDIT AGREEMENT This FIRST AMENDMENT TO JUNIOR CREDIT AGREEMENT (this “ Amendment ”) is dated as of August 14, 2013, and is entered into by and among Plexus Fund II, L.P., as Administrative Agent for the lenders (“ Lenders ”) party to the Credit Agreement (as defined below) (in such capacity, together with its permitted successors and assigns in such capacity, “ Administrative Agent ”), the Lenders, RMG Networks Holding Corporation, a Delaware corporation formerly known as SCG Financial Acquisition Corp. (“ RMG Parent ”), the direct and indirect domestic Subsidiaries of RMG Parent listed on the signature pages hereto as “Borrowers” (together with RMG Parent, collectively, “ Borrowers ”) and the other direct and indirect domestic Subsidiaries of RMG Parent listed on the signature pages hereto as “Guarantors” (collectively, “ Guarantors ” and together with Borrowers, collectively, “ Loan Parties ”). W I T N E S S E T H: WHEREAS, the Loan Parties, Administrative Agent and the Lenders signatory thereto from time to time are parties to that certain Junior Credit Agreement dated as of April 19, 2013 (as amended, restated, supplemented or otherwise modified, the “ Credit Agreement ”; capitalized terms used but not defined herein have the definitions provided therefor in the Credit Agreement); WHEREAS, the Borrowers have requested that Administrative Agent and the Lenders agree to amend the Credit Agreement as provided herewith; and WHEREAS, Administrative Agent and the undersigned Lenders have agreed to amend the Credit Agreement, subject to the terms and conditions set forth herein; NOW THEREFORE, in consideration of the mutual conditions and agreements set forth in the Credit Agreement and this Amendment, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.
